The opinion of the court was delivered by
Burnside, J.
The first error assigned was to the admission, in evidence, of the protest and deposition of John T. Irving, a notai’y public of the city of New York. This alleged error was properly abandoned. The protest, supported by the deposition of the notary, was clearly evidence: McGarr v. Lloyd, 3 Barr 474; Etting v. The Schuylkill Bank, 2 Barr 355; Schoonover v. Morris, 2 Barr 85. The second error complained of was to the admitting the evidence of Dymock, who was indebted to Knapp upon a note; and the note in question was given, payable to Campbell, in renewal of the Dymock note to Knapp. Campbell not only endorsed the note as payee, but he endorsed a guaranty on the note. This note, with its endorsement of guaranty, was passed by Knapp to Monell, who took it on the faith of the guaranty. Monell passed it to Freeland, Hoffman & Co., of New York, who were his creditors. They, also, took the note on the faith of the guaranty of Campbell. Neither Dymock nor Monell were excluded by law in this action on the guaranty against Campbell. In an action against the acceptor of a bill, the drawer is a competent witness: Qhitty on Bills, 416. Monoll’s name was erased as endorser before the trial. The guaranty being a part of the transaction, the consideration for it is sufficient to maintain the action.
In Kyner v. Shower, 1 Harris 444, it was ruled that when a person, who is neither maker; drawer, payee, nor acceptor, puts his name on commercial paper, before it is negotiated, he means to give credit to it as an original promissor. Here Campbell, the payee, goes beyond the usual commercial transaction, and puts a positive engagement of guaranty on the note before it is put in circulation. The court very properly held him to make good his written engagement, which gave the note credit.
Judgment affirmed.